As filed with the Securities and Exchange Commission on May 17, 2012 Registration No.333-181409 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AEOLUS PHARMACEUTICALS, INC. (Exact Name of Issuer in Its Charter) Delaware 56-1953785 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Number) (I.R.S. Employer Identification No.) Aeolus Pharmaceuticals, Inc. 26361 Crown Valley Parkway, Suite 150 Mission Viejo, California 92691 (949) 481-9825 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) John McManus President and Chief Executive Officer Aeolus Pharmaceuticals, Inc. 26361 Crown Valley Parkway, Suite 150 Mission Viejo, California 92691 (949) 481-9825 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications to: Michael A. Hedge K&L Gates LLP 1900 Main Street, Suite 600 Irvine, California 92614 (949) 253-0900 Approximate date of commencement of proposed sale to the public:As soon as practicable after this Registration Statement becomes effective If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. EXPLANATORY NOTE This Amendment No. 1 on Form S-1/A to the Registration Statement on Form S-1 filed with the Commission on May 14, 2012 is being filed solely to furnish as Exhibits to the Registration Statement certain financial statements in eXtensible Business Reporting Language, as required by Rule 405 of Regulation S-T and to update the Exhibit Index.The furnished exhibits are as follows: 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document The other portions of the Form S-1 are not affected by the changes described above and have not been amended. EXHIBIT INDEX IncorporatedbyReferenceTo Exhibit Number DescriptionofDocument Registrant’s Form Date Filed with the SEC Exhibit Number Filed Herewith Agreement and Plan of Merger and Reorganization dated September16, 2003 between Incara, Inc. and Incara Pharmaceuticals Corporation S-4 09/19/03 Certificate of Incorporation, as amended 10-Q 08/11/04 Certificate of Amendment of Amended and Restated Certificate of Incorporation 8-K 3/27/06 Certificate of Amendment of Amended and Restated Certificate of Incorporation 8-K 02/07/11 Bylaws, as amended 8-K 10/27/05 Certificate of Designations, Preferences and Rights of Series A Convertible Preferred Stock of the Company dated November18, 2005 8-K 11/23/05 Form of Common Stock Certificate 10-Q 08/11/04 Form of Series B Preferred Stock Certificate S-4 09/19/03 Form of Warrant to Purchase Common Stock dated June5, 2006. 8-K 06/06/06 Registration Rights Agreement dated May22, 2007 by and among the Company and each of the Purchasers whose names appear on the Schedule attached thereto. 8-K 5/23/07 Registration Rights Agreement dated October6, 2009 by and among the Company and the investors whose names appear on the signature pages thereof. 8-K 10/06/09 Form of Warrant to Purchase Common Stock dated May22, 2007. 8-K 5/23/07 Form of Warrant to Purchase Common Stock 8-K 10/06/09 Registration Rights Agreement dated September16, 2003 among Incara Pharmaceuticals Corporation, Incara, Inc. and Goodnow Capital, L.L.C. S-4 09/19/03 Registration Rights Agreement dated August11, 2010 by and among Aeolus Pharmaceuticals, Inc. and the investors listed therein 8-K 8/12/10 Opinion of K&L Gates LLP S-1 ` 5/14/12 10.1* License Agreement between Duke University and Aeolus Pharmaceuticals, Inc., dated July21, 1995 S-1 12/08/95 IncorporatedbyReferenceTo Exhibit Number DescriptionofDocument Registrant’s Form Date Filed with the SEC Exhibit Number Filed Herewith Amended and Restated Limited Liability Company Agreement of CPEC LLC dated July15, 1999, among CPEC LLC, Intercardia, Inc. and Interneuron Pharmaceuticals, Inc. 8-K 07/23/99 Assignment, Assumption and License Agreement dated July15, 1999, between CPEC LLC and Intercardia, Inc. 8-K 07/23/99 10.4* License Agreement dated January19, 2001 between Incara Pharmaceuticals Corporation and Incara Development, Ltd. 10-Q 02/13/01 10.5* License Agreement dated January19, 2001 between Elan Corporation, plc, Elan Pharma International Ltd. and Incara Development, Ltd. 10-Q 02/13/01 Registration Rights Agreement dated December21, 2000 among Incara Pharmaceuticals Corporation, Elan International Services, Ltd. and Elan Pharma International Ltd. 10-Q 02/13/01 Agreement and Amendment, effective as of January22, 2001, by and among Incara Pharmaceuticals Corporation, Elan International Services, Ltd. and Elan Pharma International Limited 10-Q 05/14/01 Second Agreement and Amendment, effective as of January22, 2001, by and among Incara Pharmaceuticals Corporation, Elan International Services, Ltd. and Elan Pharma International Limited 10-Q 05/14/01 Third Agreement and Amendment, effective as of January22, 2001, by and among Incara Pharmaceuticals Corporation, Elan International Services, Ltd. and Elan Pharma International Limited 8-K 06/01/01 Agreement and Fourth Amendment, effective February13, 2002, by and among Incara Pharmaceuticals Corporation, Elan International Services, Ltd., Elan Pharma International Limited and Elan Pharmaceutical Investments III, Ltd. 10-Q 02/14/02 10.11* License Agreement dated June25, 1998 between Duke University and Aeolus Pharmaceuticals, Inc. 10-Q 05/15/02 10.12* License Agreement dated May7, 2002 between Duke University and Aeolus Pharmaceuticals, Inc. 10-Q 05/15/02 10.13* License Agreement dated November17, 2000 between National Jewish Medical and Research Center and Aeolus Pharmaceuticals, Inc. 10-Q 02/13/01 IncorporatedbyReferenceTo Exhibit Number DescriptionofDocument Registrant’s Form Date Filed with the SEC Exhibit Number Filed Herewith Exclusive License Agreement, dated January 15, 2009, by and between the Company and National Jewish Health 10-Q 05/16/11 10.15* Securities Purchase Agreement dated as of May 16, 2002, among Incara Pharmaceuticals Corporation, Aeolus Pharmaceuticals, Inc., Elan Pharma International Limited and Elan International Services, Ltd. 8-K/A 07/03/02 10.16* Development and Option Agreement dated May 16, 2002, among Elan Pharma International Limited, Incara Pharmaceuticals Corporation and Aeolus Pharmaceuticals, Inc. 8-K/A 07/03/02 Amended and Restated Registration Rights Agreement dated as of May 16, 2002, among Incara Pharmaceuticals Corporation, Elan International Services, Ltd. and Elan Pharma International Limited 8-K/A 07/03/02 Amendment No.1 to License Agreement dated May14, 2002, between Aeolus Pharmaceuticals, Inc. and Duke University (amending License Agreement dated July21, 1995) 8-K/A 07/03/02 Amendment No.1 to License Agreement dated May14, 2002, between Aeolus Pharmaceuticals, Inc. and Duke University (amending License Agreement dated June25, 1998) 8-K/A 07/03/02 Amendment No.1 to License Agreement dated May14, 2002, between Aeolus Pharmaceuticals, Inc. and National Jewish Medical and Research Center (amending License Agreement dated November17, 2000) 8-K/A 07/03/02 10.21* Subaward Agreement, dated March 16, 2011, by and between the Company and the Office of Research and Development of the University of Maryland, Baltimore 10-Q 05/16/11 Letter dated May17, 2004 from Elan International Services, Limited and Elan Pharma International Limited to Incara Pharmaceuticals Corporation 10-Q 08/11/04 10.23+ Aeolus Pharmaceuticals, Inc. 1994 Stock Option Plan, as amended 10-Q 08/11/04 10.24+ Aeolus Pharmaceuticals, Inc. Amended and Restated 2004 Stock Incentive Plan S-8 04/28/11 10.25+ Amended and Restated Employment Agreement dated July30, 2010 between Aeolus Pharmaceuticals, Inc. and John L. McManus 8-K 08/02/10 IncorporatedbyReferenceTo Exhibit Number DescriptionofDocument Registrant’s Form Date Filed with the SEC Exhibit Number Filed Herewith 10.26+ Letter Agreement dated July10, 2006 between Aeolus Pharmaceuticals, Inc. and McManus& Company, Inc. 8-K 07/10/06 10.27+ Form of Indemnity Agreement 10-K 12/27/11 Terms of Outside Director Compensation 10-K 12/17/04 10.29+ Form of Incentive Stock Option Agreement 10-Q 02/08/05 10.30+ Form of Nonqualified Stock Option Agreement 10-Q 02/08/05 Subscription Agreement dated June5, 2006 by and between the Company and the investors whose names appear on the signature pages thereof. 8-K 06/06/06 Board Observer Letter dated June5, 2006 by and among the Company and Efficacy Biotech Master Fund Ltd. 8-K 06/06/06 10.33+ Consulting Agreement, dated December1, 2010, between Aeolus Pharmaceuticals, Inc. and Brian J. Day 8-K 12/03/10 10.34* Sponsored Research Agreement (Non-Clinical), dated April 12, 2011, by and between the Company and Duke University 10-Q 05/16/11 Securities Purchase Agreement dated August11, 2010 by and among Aeolus Pharmaceuticals, Inc. and the investors listed therein 8-K 8/12/10 Form of Warrant pursuant to Securities Purchase Agreement dated August11, 2010 by and among Aeolus Pharmaceuticals, Inc. and the investors listed therein 8-K 8/12/10 Convertible Promissory Note dated February7, 2007 issued by Aeolus Pharmaceuticals, Inc. to Elan Pharma International Ltd. S-1 06/04/07 Amendment No.1 To Convertible Promissory Note dated February7, 2009 by and between Aeolus Pharmaceuticals, Inc. and Elan Pharma International Limited 8-K 3/16/09 10.39+ Form of Restricted Share Award Agreement S-8 POS 3/31/08 Securities Purchase and Exchange Agreement dated October6, 2009 by and among the Company and the investors whose names appear on the signature pages thereof 8-K 10/06/09 IncorporatedbyReferenceTo Exhibit Number DescriptionofDocument Registrant’s Form Date Filed with the SEC Exhibit Number Filed Herewith Amendment Agreement to the Securities Purchase and Exchange Agreement, dated December 24, 2009, by and among the Company and the investors whose names appear on the signature pages thereof 8-K 12/28/09 10.42+ Offer Letter, dated September 1, 2010 between the Company and Russell Skibsted 8-K 02/16/11 10.43* Contract No. HHSO100201100007C, dated February 11, 2011, by and between the Company and the U.S. Department of Health and Human Services Biomedical Advanced Research and Development Authority 10-Q 05/16/11 10.44* Research and Manufacturing Agreement, dated February 18, 2011, by and between the Company and Johnson Matthey Pharmaceutical Materials, Inc. (d/b/a Johnson Matthey Pharma Services). 10-Q 05/16/11 10.45* General Management Consulting Assignment, dated February 23, 2011, by and between the Company and Booz Allen Hamilton Inc. 10-Q 05/16/11 Form of Securities Purchase Agreement, dated March 30, 2012 and April 4, 2012, by and between the Company and the investors named therein. 8-K 04/04/12 Form of Registration Rights Agreement, dated March 30, 2012 and April 4, 2012, by and between the Company and the investors named therein. 8-K 04/04/12 Form of Common Stock Warrant , dated March 30, 2012 and April 4, 2012, by and between the Company and the investors named therein. 8-K 04/04/12 List of Subsidiaries 10-K 12/27/11 Consent of Grant Thornton LLP, Independent Registered Public Accounting Firm S-1 5/14/12 Consent of Haskell & White LLP, Independent Registered Public Accounting Firm S-1 5/14/12 Consent of K&L Gates LLP (included in its opinion filed herewith as Exhibit 5.1) S-1 5/14/12 Power of Attorney (included in the signature pages thereof) S-1 5/14/12 IncorporatedbyReferenceTo Exhibit Number DescriptionofDocument Registrant’s Form Date Filed with the SEC Exhibit Number Filed Herewith 101.INS†† XBRL Instance Document X 101.SCH†† XBRL Taxonomy Extension Schema Document X 101.CAL†† XBRL Taxonomy Extension Calculation Linkbase Document X 101.DEF†† XBRL Taxonomy Extension Definition Linkbase Document X 101.LAB†† XBRL Taxonomy Extension Label Linkbase Document X 101.PRE†† XBRL Taxonomy Extension Presentation Linkbase Document X * The Company has received confidential treatment of certain portions of this agreement which have been omitted and filed separately with the U.S. Securities and Exchange Commission. + Indicates management contract or compensatory plan or arrangement. †† Attached as Exhibit 101 to this report are documents formatted in XBRL (Extensible Business Reporting Language). Users of this data are advised that, pursuant to Rule 406T of Regulation S-T, the interactive data file is deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and is otherwise not subject to liability under these sections. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant has duly caused this Amendment No. 1 to Registration Statement on Form S-1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Mission Viejo, California, on the 17th day of May, 2012. AEOLUS PHARMACEUTICALS, INC. By: /s/ John McManus John McManus President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Amendment No. 1 to Registration Statement on Form S-1 has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ John L. McManus President and Chief Executive Officer (principal executive officer) May 17, 2012 John L. McManus /s/Russell Skibsted Chief Financial Officer (principal financial and accounting officer) May 17, 2012 Russell Skibsted * John M. Farah, Jr., Ph.D. Director May 17, 2012 * Joseph J. Krivulka. Director May 17, 2012 * Amit Kumar, Ph.D. Director May 17, 2012 * Michael E. Lewis, Ph.D. Director May 17, 2012 * Chris A. Rallis Director May 17, 2012 * Peter D. Suzdak, Ph.D. Director May 17, 2012 *By: /s/Russell Skibsted Russell Skibsted, Attorney-in-Fact
